EXHIBIT ARRANGEMENT AGREEMENT among TAILWIND FINANCIAL INC. and AV ACQUISITION CORP. and ALLEN-VANGUARD CORPORATION Dated as of January 23, 2009 TABLE OF CONTENTS ARTICLE I DEFINITIONS AND SCHEDULES 1 Section 1.01 Definitions. 1 Section 1.02 Schedules 12 ARTICLE II ARRANGEMENT 13 Section 2.01 Implementation Steps by the Company. 13 Section 2.02 Interim Order. 13 Section 2.03 Articles of Arrangement. 14 Section 2.04 Company’s Circular 14 Section 2.05 Parent’s Stockholder Meeting 15 Section 2.06 Parent Proxy Statement. 16 Section 2.07 Preparation of Filings. 17 Section 2.08 Company Action 19 Section 2.09 Consideration. 19 Section 2.10 Company Stock Options and Company RSUs. 20 Section 2.11 Company Warrants. 21 Section 2.12 Adjustments to Consideration to Company Common Shareholders. 21 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 22 Section 3.01 Organization and Qualification; Subsidiaries. 22 Section 3.02 Certificate of Incorporation and By-Laws. 22 Section 3.03 Authority. 23 Section 3.04 No Conflict; Required Filings and Consents. 23 Section 3.05 Capitalization. 24 Section 3.06 Securities Law Matters; Financial Statements. 24 i Section 3.07 Information to be Supplied. 26 Section 3.08 Permits; Compliance. 26 Section 3.09 Absence of Certain Changes or Events. 27 Section 3.10 Absence of Litigation. 28 Section 3.11 Contracts. 28 Section 3.12 Employee Matters. 30 Section 3.13 Customers. 33 Section 3.14 Property and Leases. 33 Section 3.15 Intellectual Property. 35 Section 3.16 Taxes. 36 Section 3.17 Environmental Matters. 39 Section 3.18 Insurance. 40 Section 3.19 Brokers. 41 Section 3.20 Related Party Transactions; Collateral Benefit. 41 Section 3.21 Disclosure. 42 Section 3.22 No Other Purchase Agreements. 43 Section 3.23 Privacy Laws. 43 Section 3.24 Product Warranty; Product Liability. 43 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER 44 Section 4.01 Due Incorporation, Assets and Liabilities. 44 Section 4.02 Corporate Authorization. 44 Section 4.03 Governmental Authorization. 45 Section 4.04 No Violation. 45 ii Section 4.05 Consents. 45 Section 4.06 Litigation. 45 Section 4.07 Issuance of Parent Common Stock. 46 Section 4.08 Fees. 46 Section 4.09 Charter Documents; Legality. 46 Section 4.10 Capitalization and Ownership of the Parent, Trust Fund. 47 Section 4.11 Financial Statements. 47 Section 4.12 Contracts, Payments on Change of Control 48 Section 4.13 Absence of Certain Changes or Events. 48 Section 4.14 Compliance with Laws. 49 Section 4.15 Ownership of Parent Securities. 49 Section 4.16 Restrictions on Business Activities. 49 Section 4.17 The Purchaser. 49 Section 4.18 Securities Law Matters. 49 Section 4.19 Other Agreements 50 Section 4.20 Parent SEC Documents. 50 ARTICLE V COVENANTS OF THE COMPANY 52 Section 5.01 Conduct of the Business. 52 Section 5.02 Access to Information. 53 Section 5.03 Notices of Certain Events. 54 Section 5.04 Reporting and Compliance With Law. 54 ARTICLE VI COVENANTS OF ALL PARTIES 54 Section 6.01 Provisions Relating to Exclusivity. 54 Section 6.02 Superior Proposal. 58 Section 6.03 Best Efforts; Further Assurances. 59 iii Section 6.04 Publicity; Securities Law Filings. 60 Section 6.05 Confidentiality. 61 Section 6.06 Current Information. 61 Section 6.07 Tax Matters. 61 Section 6.08 Indemnification. 62 Section 6.09 Company Meeting. 63 Section 6.10 Purchaser. 63 Section 6.11 Resignation of Directors and Officers. 64 ARTICLE VII CONDITIONS 64 Section 7.01 Condition to the Obligations of the Company, Parent and the Purchaser 64 Section 7.02 Conditions to Obligations of Parent and the Purchaser. 65 Section 7.03 Conditions to Obligations of the Company. 67 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 69 Section 8.01 Termination by Mutual Consent. 69 Section 8.02 Termination by Parent or the Company. 69 Section 8.03 Termination for Breach of Representations and Warranties. 70 Section 8.04 Termination by Company in Connection with Potential Transaction or Superior Proposal 71 Section 8.05 Termination by Parent in Certain Circumstances 71 Section 8.06 Effect of Termination and Abandonment. 71 ARTICLE IX GENERAL PROVISIONS 71 Section 9.01 Waiver. 71 Section 9.02 Survival of Representations and Warranties. 72 Section 9.03 Amendments, Modification and Waiver. 72 Section 9.04 Notices. 72 iv Section 9.05 Expenses 74 Section 9.06 Severability. 74 Section 9.07 Entire Agreement; Assignment. 75 Section 9.08 Parties in Interest. 75 Section 9.09 Interpretation. 75 Section 9.10 Specific Performance. 75 Section 9.11 Governing Law. 75 Section 9.12 Waiver of Jury Trial. 76 Section 9.13 Headings. 76 Section 9.14 Ambiguities. 76 Section 9.15 Counterparts. 76 Section 9.16 Adjustment. 76 Section 9.17 Currency. 77 v January 23, 2009 ARRANGEMENT AGREEMENT THIS ARRANGEMENT AGREEMENT (this “Agreement”) is made as of January 23, 2009 by and among Tailwind Financial Inc., a Delaware corporation (“Parent”), AV Acquisition Corp., a corporation incorporated under the Business Corporations Act (Ontario) and a wholly-owned subsidiary of Parent (“Purchaser”) and Allen-Vanguard Corporation, a corporation incorporated under the Business Corporations Act (Ontario) (the “Company”). WHEREAS, the Boards of Directors of Parent, the Purchaser and the Company have each approved the terms and conditions of a business combination of the Company and the Purchaser, upon the terms and subject to the conditions set forth herein; WHEREAS, the business combination of the Company and the Purchaser shall be effected by the terms of this Agreement through a plan of arrangement, pursuant to section 182 of the OBCA (as defined below), of the Company and the Purchaser; WHEREAS, the Arrangement (as defined below) is intended, among other things, to provide the Company Shareholders (as defined below) with the opportunity to dispose of their shares of Company Common Stock (as defined below) in exchange for shares of Parent Common Stock (as defined below) on the terms and subject to the conditions set out herein; WHEREAS, the Board of Directors of the Company (the “Company Board”) has unanimously (i) determined that the Arrangement is fair to the Company Shareholders and in the best interests of the Company, approved this Agreement and declared its advisability and approved the Arrangement and the other transactions contemplated by this Agreement, and (ii) resolved to recommend acceptance of the Arrangement and adoption of this Agreement by the Company Shareholders (as defined below); and NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein contained, and intending to be legally bound hereby, Parent, the Purchaser and the Company hereby agree as follows: ARTICLE I DEFINITIONS AND SCHEDULES Section 1.01 Definitions. (a) For purposes of this Agreement: “Action” means any investigation, inquiry, audit, litigation, suit, claim, action, application, complaint, grievance, or other legal, administrative or arbitration proceeding of any nature whatsoever. “Affiliate” of a specified Person means any other Person who, directly or indirectly through one or more intermediaries, Controls, is controlled by, or is under common Control with, such specified Person. “Annual Financial Statements” means the audited consolidated financial statements of the
